FILED
                                                                         November 5, 2021
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA



                             STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

SOLES ENTERPRISES, LLC,
Employer Below, Petitioner

vs.)   No. 20-0683 (BOR Appeal No. 2055263)
                   (Claim No. 2019011099)

ROBERT E. HOY,
Claimant Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Soles Enterprises, LLC, by counsel Timothy E. Huffman, appeals the decision
of the West Virginia Workers’ Compensation Board of Review (“Board of Review”). Robert E.
Hoy, by counsel T. Colin Greene, filed a timely response.

       The issue on appeal is compensability of the claim. The claims administrator rejected the
claim on December 3, 2018. On March 3, 2020, the Workers’ Compensation Office of Judges
(“Office of Judges”) reversed the claims administrator’s rejection of the claim and held the claim
compensable. This appeal arises from the Board of Review’s Order dated August 4, 2020, in
which the Board affirmed the decision of the Office of Judges to hold the claim compensable.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions.


                                                1
               (d) If the decision of the board effectively represents a reversal of a prior
       ruling of either the commission or the Office of Judges that was entered on the
       same issue in the same claim, the decision of the board may be reversed or
       modified by the Supreme Court of Appeals only if the decision is in clear
       violation of constitutional or statutory provisions, is clearly the result of erroneous
       conclusions of law, or is so clearly wrong based upon the evidentiary record that
       even when all inferences are resolved in favor of the board’s findings, reasoning
       and conclusions, there is insufficient support to sustain the decision. The court
       may not conduct a de novo re-weighing of the evidentiary record.

       See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458,
463-64 (2015). As we previously recognized in Justice v. West Virginia Office Insurance
Commission, 230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of
review to questions of law arising in the context of decisions issued by the Board. See also
Davies v. W. Va. Off. of Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Hoy submitted an Employees’ and Physicians’ Report of Occupational Hearing Loss
on October 11, 2018, stating that he suffered hearing loss after being exposed to loud industrial
noise for over forty years. He listed employment with Soles Electric since October 1, 1985,
where he is a winder of motors. 1 He was previously employed with Phillips Tool Company from
July 1976 to March 1985, as a machinist. An attached audiogram from Melissa Rose, a certified
audiologist with the Manchin Clinic, diagnosed Mr. Hoy with bilateral sensorineural hearing loss
attributable to or perceptibly aggravated by industrial noise exposure in the course of and
resulting from his employment.

       Soles Enterprises, LLC, provided an Employer’s Report of Occupational Hearing Loss
dated October 19, 2018, which disagreed with the statement that Soles Enterprises, LLC,
purchased assets of Soles Electric Company, Inc., and hired its employees in 2012. Rae Dyer,
manager for Soles Enterprises, LLC, listed Mr. Hoy’s job description as a “winder” and
confirmed his exposure to occupational noise by checking “yes” for the question, “[d]o you have
reason to question this claim?” Soles Enterprises, LLC, stated that the company has only
employed Mr. Hoy since February 1, 2012, and has reason to question the claim as he reported
hearing loss prior to that date. It was noted that noise level testing was performed, and Mr. Hoy
was provided appropriate hearing protection for his employment. An attached Industrial Hygiene
Report from 2015 indicated that only the sandblasting department demonstrated noise levels
consistently high enough to exceed the weighted average of 90 decibels.


       1
         Soles Enterprises, LLC, purchased the assets of Soles Electric Company, Inc., and hired
its employees. Although Mr. Hoy officially became an employee of Soles Enterprises, LLC, on
February 1, 2012, he worked for Soles Electric Company, Inc. since 1985. This Court has
decided that the last employer by whom a claimant was exposed to a known hazardous noise will
be the chargeable employer. Pioneer Pipe, Inc. v. Swain, 237 W. Va. 689, 791 S.E.2d 168
(2016). Thus, any hearing loss resulting from Mr. Hoy’s previous employment with Soles
Electric Company, Inc., is also attributable to his employment with Soles Enterprises, LLC.
                                                 2
       Mr. Hoy was deposed on February 4, 2019, and testified that he worked for Soles
Enterprises since 1985 in a variety of job categories; however, he worked in tear down more than
in any other category. He testified that his job required the use of very loud power tools such as
air compressed impact guns to remove bolts, grinders to reshape motor parts, and hammers used
to imprint stamps on the metal parts after the motors were disassembled. He further testified that
the plant in which he worked did not have walls separating the different departments to help
dampen sound, and that the areas in which he worked were directly adjacent to the Wash Bay,
which was noted to be a high noise exposure area in the Industrial Hygiene Report from 2015.
Mr. Hoy testified that he wore earmuffs due to the noise in the plant. He testified that he worked
eight hours each day, surrounded by hazardous noises as a requirement of his employment.

       The claims administrator rejected Mr. Hoy’s application for benefits on December 3,
2019. The denial stated:

          “The disability complained of was not due to an injury or disease received
          in the course of and resulting from employment. We received your
          application for hearing loss benefits dated October 11, 2018. According to
          the information we received, you began working for your current employer
          on June 13, 2012. Based upon information we received, including the job
          description provided by your employer and the results of noise sampling,
          you were not exposed to hazardous noise in the course of and resulting from
          your employment with Soles Enterprises, LLC. Therefore, your application
          for hearing loss benefits is denied.”

Mr. Hoy protested the claims administrator’s decision.

        In support of its position, Soles Enterprises, LLC, submitted the File Review report
prepared by David Phillips, M.D., with Ear, Nose & Throat Associates of Charleston, dated
December 9, 2019. Dr. Phillips concluded that based upon a review of the audiogram, Mr. Hoy
does have mild to sloping severe hearing loss. However, Dr. Phillips opined that the hearing loss
is not likely the result of exposure at Soles Enterprises, LLC. Dr. Phillips noted a severe low
frequency component at 1000 Hz and a relatively steady decline between 500 Hz and 4000 Hz.
Dr. Phillips concluded by stating,

          “The overall pattern could be consistent with both the combination of
          occupational noise exposure and prebyscusis. With respect to his current
          employment, it would be very difficult to attribute this level of hearing loss
          to his six-year employment with Soles Enterprises. He has had a relatively
          short duration of employment with Soles Enterprises, he does use hearing
          protection, and as noted above in the Industrial Hygiene Report, the areas of
          his specific employment do not demonstrate time-weighted averages above
          85 decibels. Thus, while I suspect that Mr. Hoy does suffer from at least a
          portion of noise induced hearing loss, this hearing loss may have been a
          result of the previous employment and would not be directly attributable to
          employment with Soles Enterprises. I would agree with the Claims
                                                3
          Administrator’s decision to reject the claim against Soles Enterprises, LLC,
          for occupational hearing loss benefits, but would suspect that his prior 27-
          year employment with Soles Electric likely has contributed to at least a
          portion of his current hearing loss.”

Dr. Phillips was of the opinion that Mr. Hoy has not sustained noise induced hearing loss as a
result of his employment with Soles Enterprises, LLC.

        On March 3, 2020, the Office of Judges issued a decision reversing the claims
administrator’s Order of December 3, 2018, rejecting Mr. Hoy’s claim, and held his claim
compensable. The Office of Judges found Mr. Hoy’s testimony persuasive in finding that he has
been exposed to hazardous levels of noise while working for Soles Enterprises, LLC. The
Industrial Hygiene Report in the record was found to be unpersuasive because the Office of
Judges determined that West Virginia Code does not indicate that industrial hygiene studies
provide a total defense as to whether a claimant has been exposed to hazardous levels of noise. It
was also noted that the industrial noise study was performed in 2015 and was only for spot
testing that was performed for a period of two weeks. Also, the Office of Judges concluded that
the fact that Mr. Hoy may have some nonoccupational hearing loss, as well as occupational
hearing loss, is irrelevant to the issue of compensability. The Board of Review adopted the
findings of fact and conclusions of law of the Office of Judges and affirmed the decision that Mr.
Hoy sustained occupational hearing loss in the course of and as a result of his employment in an
Order dated August 4, 2020.

         After review, we agree with the decision of the Office of Judges, as affirmed by the
Board of Review. Soles Enterprises, LLC, argues that Dr. Phillips concluded that it was difficult
to attribute Mr. Hoy’s level of hearing loss to his employment and noted that the time weighted
averages of the areas in which he worked were 84 decibels in the machine area and 72.8 decibels
in the winding area. However, the Office of Judges determined that the audiogram diagnosing
occupational loss, as well as the testimony of Mr. Hoy in which he described his work
environment and the requirements of his job, outweighed Dr. Phillip’s Record Review and the
Industrial Hygiene Report from 2015.

                                                                                         Affirmed.

ISSUED: November 5, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton


                                                4